Citation Nr: 0028157	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement of the appellant to an increased apportionment of 
the veteran's disability compensation benefits on behalf of 
his helpless child.  

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1964 to 
August 1964, from May 1967 to February 1969, and from 
January 1970 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The appellant is the custodian of the veteran's helpless 
child.  A July 1998 Board decision remanded the issue of 
whether the veteran's son, in the appellant's custody, could 
be recognized as a helpless child for VA purposes.  A 
November 1998 RO decision concluded that the child could be 
recognized as a helpless child.  Therefore, that issue became 
moot.  

In March 1999 the appellant submitted a notice of 
disagreement with the amount of the apportionment set forth 
in the March 1999 notification to her.  She also indicated a 
belief that there was still money owed to her, as the 
custodian of the veteran's child, from 1996 to the present.  
The Board observes that a July 1998 Board decision denied an 
effective date earlier than July 1, 1996, for apportionment 
of the veteran's compensation benefits for his son in the 
appellant's custody.  The appellant's statement is referred 
to the RO for clarification as to its meaning.  


REMAND

The Board notes that the veteran's most recent Income and 
Expense Report, submitted in February 1999, reflects a 
substantial increase in installment and contract debt over 
that which he reported in July 1996.  

Although the case has been developed as a contested claim, 
the veteran has not been provided a copy of the appellant's 
substantive appeal.  See 38 C.F.R. § 20.502 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should furnish the veteran a 
copy of the appellant's substantive 
appeal in accordance with 38 C.F.R. 
§ 20.502.  

2.  The RO should undertake additional 
development of the evidence with respect 
to the complete monthly income, expenses, 
and assets of both the veteran and the 
appellant.  The veteran should be asked 
to document the payment of installment 
and contract debt he reports.  

3.  After completion of above requested 
development, the usual contested claims 
procedure should be continued, including 
copies of a supplemental statement of the 
case to both parties.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the appellant or veteran until they receive further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




